    Case 1:19-cv-00155-MAC Document 1 Filed 03/28/19 Page 1 of 6 PageID #: 1



                        IN THE UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TEXAS
                                BEAUMONT DIVISION

MICHELLE JAMES                               §
         Plaintiff                           §
VS.                                          §                    CIVIL ACTION NO.:
                                             §                         ______________
                                             §
PARAMOUNT NISSAN OF TEXAS,                   §
LLC D/B/A NISSAN OF SILSBEE                  §
           Defendant                         §

                                  Notice of Removal


To the Honorable United States District Court:

       Comes now, Defendant Paramount Nissan of Texas, LLC d/b/a Nissan of

Silsbee (“Nissan”), and files this, its Notice of Removal pursuant to 28 U.S.C. §§

1441 and 1446, alleging that diversity jurisdiction exists under 28 U.S.C. § 1332,

and removing the above-captioned case from the 356th Judicial District Court of

Hardin County, Texas, to the United States District Court for the Eastern District

of Texas, Beaumont Division. In support, Nissan respectfully shows the Court the

following:


                                 I.     Introduction
       1.     On March 6, 2019, Plaintiff Michelle James (“Plaintiff” or “James”)

filed suit in the 356th Judicial District Court of Hardin County, Texas against

Nissan for damages allegedly suffered as the result of an incident that occurred on

August 14, 2017.1 On that date, Plaintiff claims that she was injured when she


1   See Ex. “A”, Pl.’s Original Pet., at V, attached hereto and referred to herein, but not
    incorporated.

                                             1
    Case 1:19-cv-00155-MAC Document 1 Filed 03/28/19 Page 2 of 6 PageID #: 2



slipped and fell in the service area of a Nissan Dealership allegedly owned,

operated, and/or managed by Defendant.2                      Nissan was served with process on

March 11, 2019.3

        2.        Removal is proper because there is complete diversity between the

parties and Plaintiff is seeking over $75,000 in damages.


                    II.        Procedural Requirements for Removal
        3.        Upon filing this Notice of Removal, Nissan provided written notice of

this removal to Plaintiff and the Hardin County District Court clerk as required by

28 U.S.C. § 1446(d). Copies of all processes, pleadings, and orders are attached

hereto pursuant to 28 U.S.C. § 1446(a).4

        4.        This    Notice     of   Removal       is   timely   under   the   provisions   of

28 U.S.C. § 1446(b) as it is filed on or before the expiration of 30 days from March

11, 2019, the date that Nissan first received Plaintiff’s Original Petition.5


                                            III.    Venue
        5.        This    is    a   statutorily    proper     venue   under   the   provisions   of

28 U.S.C. § 1441(a) because this district and division embrace the county where the

removed action was pending.


                                           IV.      Parties
        6.        Plaintiff is a resident of Texas.6


2   Id.
3   See Ex. “B”, State Court Citation for Nissan, attached hereto and referred to herein.
4   Ex. “A”, Pl.’s Original Pet.; Ex. “B”, State Court Citation for Nissan.
5   See Ex. “B”, State-Court Citation for Nissan.
6   Ex. “A”, I.

                                                    2
     Case 1:19-cv-00155-MAC Document 1 Filed 03/28/19 Page 3 of 6 PageID #: 3



           7.    Paramount Nissan of Texas, LLC d/b/a Nissan of Silsbee is a limited

liability company whose sole member is Dean Bernal, a resident of Louisiana.7


                                   V.      Basis for Removal
           8.    Federal courts may exercise diversity jurisdiction in civil actions where

the parties are citizens of different states and the amount in controversy exceeds

$75,000.00, exclusive of costs and interest.8               Additionally, none of the properly

joined and served defendants may be a citizen of the forum state. 9 The removing

defendant bears the burden to show that proper federal diversity jurisdiction exists

to sustain removal.10

           9.    The relevant jurisdictional facts are to be judged at the time of

removal.11 Subsequent events, such as filing an amended complaint cannot deprive

the court of jurisdiction once it has attached.12

A.         There is complete diversity amongst the parties.

           10.   In this case, there is complete diversity between the parties as the

plaintiff, James, is a citizen of Texas, and the defendant, Nissan, is a citizen of

Louisiana.13 None of the defendants are citizens of Texas, the forum state.




7    See Ex. “C,” 2018 Texas Franchise Tax Public Information Report filed by Nissan.
8    28 U.S.C. § 1332(a)(1).
9    Id. at § 1441(b).
10   Allen v. R & H Oil & Gas, Co., 63 F.3d 1326, 1335 (5th Cir. 1995).
11   Id.
12   Gebbia v. Wal-Mart Stores, Inc., 233 F.3d 880, 883 (5th Cir. 2000) (reducing damages after
     removal not allowed).
13   See Ex. “A”, I (Plaintiff pleads that she is a resident of Texas); Ex. “C,” (Defendant is a resident
     of Louisiana)

                                                    3
     Case 1:19-cv-00155-MAC Document 1 Filed 03/28/19 Page 4 of 6 PageID #: 4



B.       The amount in controversy exceeds $75,000.

         11.     Under 28 U.S.C. § 1446(c)(2), when removal is based on diversity

jurisdiction, the sum demanded in good faith in the initial state-court pleading is

the amount in controversy. Further, the United States Supreme Court held in Dart

Cherokee Basin Operating Co., LLC v. Owens that if a plaintiff’s state-court

complaint makes a good faith demand for a certain amount of monetary relief, that

amount is deemed to be the amount in controversy.14

         12.     Here, James expressly pleaded in her state-court petition that she is

seeking to recover over $100,000 but not more than $200,000.15 Accordingly, the

amount-in-controversy requirement has been satisfied.


                        VI.    Unanimity of Consent for Removal
         13.     When removal is based on diversity jurisdiction, generally all

defendants who have been properly joined and served in the suit must join in the

notice of removal or consent to the removal.16

         14.     Here, Nissan is the only defendant.17 Accordingly, the unanimity-of-

consent requirement is satisfied.

                                        VII. Conclusion
         15.     Nissan has shown that complete diversity of the parties exists in this

case and that the amount in controversy exceeds the $75,000 jurisdictional




14   See 135 S. Ct. 547, 551 (2014) (citing § 1446(c)(2) (internal quotation marks omitted)).
15   See Ex. “A”, IX.
16   28 U.S.C. § 1446(b)(2)(A).
17   See generally Ex. “A”.

                                                    4
  Case 1:19-cv-00155-MAC Document 1 Filed 03/28/19 Page 5 of 6 PageID #: 5



threshold. For these reasons, Nissan has demonstrated that the requirements for

removal under 28 U.S.C. § 1441 have been satisfied.


                                 VIII. Prayer
      Wherefore, premises considered, Defendant Paramount Nissan of Texas, LLC

d/b/a Nissan of Silsbee prays that the state court action now pending in the 356th

District Court of Hardin County, Texas, be removed to this Honorable Court.

                                            Respectfully submitted,




                                            BRENDAN P. DOHERTY
                                            (Texas Bar No. 24075923)
                                            ADAM L. ROBERTSON
                                            (Texas Bar No. 24088941)
                                            Email:       bdoherty@glllaw.com
                                            GIEGER, LABORDE & LAPEROUSE, L.L.C.
                                            5151 San Felipe, Suite 750
                                            Houston, Texas 77056
                                            Telephone: (832) 255-6000
                                            Facsimile: (832) 255-6001
                                            Attorneys for PARAMOUNT NISSAN
                                            OF TEXAS, LLC. D/B/A NISSAN OF
                                            SILSBEE




                                        5
  Case 1:19-cv-00155-MAC Document 1 Filed 03/28/19 Page 6 of 6 PageID #: 6




                          CERTIFICATE OF SERVICE

       I hereby certify that a copy of the above and foregoing was served upon the
following parties via electronic filing, facsimile, and/or U. S. Mail, this 28th day of
March, 2019.

Taylor Thompson
PROVOST UMPHREY LAW FIRM, LLP
490 Park Street
Beaumont, Texas 77701
Attorney for PLAINTIFF




                                              BRENDAN P. DOHERTY




                                          6
